Citation Nr: 1724553	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  06-21 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gait dysfunction of the left lower extremity, status-post acute ischemic infarction, to include on an extraschedular basis.

2.  Entitlement to an initial rating in excess of 10 percent for gait dysfunction of the right lower extremity, status-post acute ischemic infarction, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to April 1970 and from December 1990 to May 1991.

These matters are before the Board of Veterans' Appeals (Board) from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama, where, in pertinent part, the RO granted service connection for gait dysfunction affecting the bilateral lower extremities, separately rated as 10 percent effective November 17, 2005.  In September 2010, February 2012 and January 2016, the Board remanded these matters for further development by the originating agency.  

The Board has considered the issues on appeal on a schedular basis.  The matter of referral for extraschedular consideration of both issues on appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's gait dysfunction of the left lower extremity, status-post acute ischemic infarction, most nearly approximates mild incomplete paralysis of the sciatic nerve.

2.  The Veteran's gait dysfunction of the right lower extremity, status-post acute ischemic infarction, most nearly approximates mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for gait dysfunction of the left lower extremity, status-post acute ischemic infarction, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8520 (2016).

2.  The criteria for an initial rating in excess of 10 percent for gait dysfunction of the right lower extremity, status-post acute ischemic infarction, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Action of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 1155, 5107, 5110; 38 C.F.R. §§ 3.102, 3.156(a), 3.400.  Inasmuch as this appeal is from the initial ratings assigned with the grants of service connection, statutory notice had served its purpose, and its application was no longer necessary.  Notice on the downstream issues of entitlement to an increased initial rating was provided by the December 2007 statement of the case (SOC).  A notice deficiency is not alleged.

The Veteran's available pertinent treatment records have been secured.  His Social Security Administration records have been associated with the record.  He was afforded VA examinations for neurological disorders/peripheral nerves in March 2006 and April 2015, respectively.  The Board finds the examination reports to be adequate upon which to base a decision on the claims.  The examiners interviewed and examined the Veteran, including eliciting a history from him, and provided the information needed to rate the disabilities under the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and no further development of the evidentiary record is necessary.  VA's duty to assist is met.


Legal Criteria, Factual Background and Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id.   

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  While the present level of disability may be of primary concern, see, e.g., Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Board observes that at the time of an initial rating, as in this case, separate ratings can be assigned for different periods of times based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  It is well to observe that "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently in receipt of separate 10 percent ratings under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for gait dysfunction of the left and right lower extremities, affecting the sciatic nerve and associated with his service-connected coronary artery disease.  

Under Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," "moderately severe," and "severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

On March 2006 VA neurological disorders examination, the examiner noted the Veteran had an antalgic non-stressed gait and heel and toe walk; his toes were down-going.  The diagnosis was status post-acute ischemic infarction of the right ancillary cortex with some residual gait dysfunction with resolved dysarthria.

On April 2015 VA peripheral nerves conditions examination, the Veteran reported a history of stroke in 2005.  On examination he had an abnormal gait; there was mild weakness on the left side as a result of stroke residuals.  Examination of the sciatic nerve revealed mild incomplete paralysis on the left and right sides.

As noted, the Veteran is currently in receipt of separate 10 percent ratings for gait dysfunction affecting the sciatic nerve for both left and right lower extremities.  The objective clinical evidence reflects that at the most, the Veteran's gait dysfunction affecting the sciatic nerve of the left and right lower extremities is manifested by mild incomplete paralysis of the sciatic nerve of the left and right lower extremities.  As such, a disability rating in excess of 10 percent for either lower extremity is not warranted.  In order to warrant the next higher (20 percent) rating under Code 8520 for gait dysfunction of the left and right lower extremities the Veteran's disabilities must be manifested by moderate incomplete paralysis of the sciatic nerve of the left and right lower extremities and such is not shown in the evidence of record.

Thus, the requirements for a disability rating in excess of 10 percent have not been met or approximated.  As this appeal is from the initial rating assigned, the Board has taken into consideration "staged ratings" for various periods of time since service connection was established from November 17, 2005.  Fenderson, 12 Vet. App. 119.  In this instance, the Board finds that the evidence shows the Veteran's gait dysfunction of the left and right extremities was no more disabling than 10 percent each throughout the entire period considered.  

The issue of referral for extraschedular consideration of both issues on appeal is addressed in the remand portion of this decision.  As the Board's remand instructions reference only adjudication, rather than evidentiary development (e.g., a new examination, or obtaining medical records), splitting the issues as the Board has done will in no way prejudice the Veteran.   

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. 

The Court has recognized that a 100 percent rating under the Schedule for Rating Disabilities, as assigned in this case from December 12, 2014, means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate the Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  Here, the Veteran is in receipt of TDIU for his service-connected symptoms as well as SMC.  Therefore, the issue of entitlement to TDIU is moot.


ORDER

Entitlement to an initial rating in excess of 10 percent for gait dysfunction left lower extremity, status-post acute ischemic infarction, is denied.

Entitlement to an initial rating in excess of 10 percent for gait dysfunction right lower extremity, status-post acute ischemic infarction, is denied.





REMAND

In January 2016, the Board remanded the issues of an increased rating in excess of 10 percent for gait dysfunction of the left and right lower extremities, status-post acute ischemic infarction so the AOJ could determine if referral for an extraschedular evaluation was warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) (extraschedular consideration requires consideration of the "collective impact" of the Veteran's service-connected disabilities in assessing the disability picture and whether it rendered the schedular criteria inadequate such that referral to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted).

The Veteran's representative, in a May 2017 Written Brief Presentation, points out that the record is devoid of any evidence that the AOJ complied with those January 2016 Board remand instructions.  The Board finds likewise and must again remand these matters for compliance with the January 2016 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the decision in Johnson, 762 F.3d 1362, the AOJ should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities or his disability picture and whether it renders the schedular evaluations inadequate.  If the AOJ determines that referral is necessary, such referral should be made.

2.  Then readjudicate the claims for extraschedular consideration.  If any claim is not granted, the Veteran must be furnished a supplemental SOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


